UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4281


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

FILY GIOVANY AMAYA-MARTINEZ,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:18-cr-00413-LO-1)


Submitted: October 31, 2019                                 Decided: November 12, 2019


Before MOTZ and RUSHING, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamen, Federal Public Defender, Patrick L. Bryant, Appellate Attorney,
Cadence A. Mertz, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Alexandria, Virginia, for Appellant. G. Zachery Terwilliger,
United States Attorney, Aidan Taft Grano, Assistant United States Attorney, Jordy Hur,
Special Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Fily Giovany Amaya-Martinez, a native and citizen of El Salvador, was convicted

following a bench trial of one count of illegal reentry after removal following an aggravated

felony conviction, in violation of 8 U.S.C. § 1326(a), (b)(2) (2012). He was sentenced to

a term of one year and one day of imprisonment, to be followed by two years of supervised

release. For the reasons set forth below, we affirm.

       In light of Pereira v. Sessions, 138 S. Ct. 2105 (2018), Amaya-Martinez argues that

he is legally innocent of his conviction because the agency lacked jurisdiction over his

initial removal proceedings, rendering them void. We review legal issues de novo. United

States v. Peoples, 698 F.3d 185, 189 (4th Cir. 2012). In Pereira, the Supreme Court held

that a notice to appear (NTA) that does not designate the specific time and place for the

first hearing “is not a ‘notice to appear under [8 U.S.C. §] 1229(a) [(2012)]’” and does not

terminate the alien’s period of continuous presence for purposes of cancellation of removal.

Pereira, 138 S. Ct. at 2110, 2114 (quoting 8 U.S.C. § 1229b(d)(1)(A) (2012)). The

Supreme Court stated that it was addressing a “narrow question[:] . . . If the Government

serves a noncitizen with a document that is labeled ‘notice to appear,’ but the document

fails to specify either the time or place of the removal proceedings, does it trigger the stop-

time rule?” Id. at 2110. The Court answered the question in the negative, noting that,

according to statute, the relevant period of continuous presence terminates “‘when the alien

is served a notice to appear under section 1229(a) of this title.’” Id. (emphasis added)

(quoting 8 U.S.C. § 1229b(d)(1)(A)).



                                              2
       Citing § 1229(a), Amaya-Martinez argues that, following Pereira, the NTA that

initiated his removal proceeding was invalid because it lacked a time and date to appear.

(Appellant’s Br. at 6, 9-14). He therefore concludes that his “initial removal proceeding

was void.” (Id. at 14). We recently held in United States v. Cortez, 930 F.3d 350 (4th Cir.

2019), however, that “[i]t is the regulatory definition of ‘notice to appear,’ and not

§ 1229(a)’s definition, that controls in determining when a case is properly docketed with

the immigration court under 8 C.F.R. § 1003.14(a) [(2019)].” Id. at 363.

       In that case, Cortez moved to dismiss the indictment, which charged him with illegal

reentry, on the ground that the Immigration Judge lacked jurisdiction to enter the order of

removal because the NTA failed to provide a date or time for the removal hearing. Id. at

353-54. We rejected Cortez’s claim for two reasons. First, as we explained, § 1003.14(a)

is “a docketing rule” lacking jurisdictional significance, meaning that a violation of that

rule does not deprive an immigration court of authority to adjudicate a case. Id. at 355,

358-62. And second, as we further explained, Cortez was in any event wrong on the merits:

Whether a case is properly docketed with the immigration court under § 1003.14(a) turns

on whether the notice filed with the immigration court satisfies the distinct requirements

set out at 8 C.F.R. § 1003.15(b)-(c) (2019)—which do not mandate inclusion of the hearing

date and time. Id. at 362-66. The NTA filed with the immigration court in Amaya-

Martinez’s case conformed to that regulatory definition. We therefore conclude that

Amaya-Martinez’s claim is squarely foreclosed by Cortez.

       Amaya-Martinez next asserts that he may collaterally attack his removal order

without satisfying the criteria set forth in 8 U.S.C. § 1326(d) (2012) because entry of his

                                            3
removal order without proper jurisdiction was fundamentally unfair. Amaya-Martinez’s

claim that the immigration court lacked jurisdiction over his removal proceedings is

unfounded, and he must meet § 1326(d)’s criteria to proceed with a collateral challenge to

the removal order. See Cortez, 930 F.3d at 356-58.

      Collateral attack on a removal order in an illegal reentry prosecution is allowed if

there was a “procedural flaw in the immigration proceeding” that prevented the noncitizen

from seeking review when the removal order was issued, in violation of due process.

United States v. Moreno-Tapia, 848 F.3d 162, 169 (4th Cir. 2017). To launch a collateral

attack, a defendant must show: (1) he exhausted any administrative remedies that may have

been available to challenge the order of removal; (2) he was improperly deprived of his

right to judicial review of the removal order; and (3) entry of the order was fundamentally

unfair. 8 U.S.C. § 1326(d); see United States v. Mendoza-Lopez, 481 U.S. 828, 839 (1987);

Moreno-Tapia, 848 F.3d at 169.

      The record shows that a few months after the NTA issued, a Notice of Hearing in

Removal Proceedings with a specific date and time was sent to Amaya-Martinez. He

attended and participated in the proceedings with representation by counsel, and waived

appeal of the Immigration Judge’s removal order. In light of these facts, we conclude that

Amaya-Martinez cannot meet the requirements of § 1326(d), including establishing that

his removal proceedings were fundamentally unfair. See Cortez, 930 F.3d at 356 (finding

where Cortez received prompt notice of date and time of hearing, which he attended, “there

is no reason to believe that the hearing would have proceeded any differently, much less



                                            4
resulted in a different outcome, had the notice docketed with the immigration court also

provided the same date and time information”).

      We accordingly affirm the district court’s judgment.       We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                            5